Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ. Motion for reargument granted and on reargument the decision of this court handed down May 26, 1941 [262 App. Div. 770], ig amended to read as follows: Appeal by defendant from an order denying her motion to modify a final judgment annulling a marriage, pursuant to subdivision 5 of section 7 of the Domestic Relations Law (Cons. Laws, ch. 14). Order reversed on the law, without costs, the motion granted, without costs, and the case remitted to Special Term with instructions to enter a new final judgment of annulment in favor of plaintiff and against defendant, to be dated March 22, 1939, and entered nunc pro tunc as of that day. Such judgment shall direct that the children of the marriage are the legitimate children of the plaintiff and defendant and shall contain an appropriate provision for the suitable care and maintenance of the defendant during life, as provided by statute (Domestic Relations Law, § 7, subd. 5), after hearing or otherwise, as the Special Term shall determine; and shall contain a further provision reserving to each party the right to apply at any future time, at the foot thereof, for modification of the provisions for defendant’s care and maintenance, and the security therefor. (Cohen v. Cohen, 289 N. Y. 145.) Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.